THE DREYFUS THIRD CENTURY FUND, INC. Rule 18f-3 Plan Rule 18f-3 under the Investment Company Act of 1940, as amended (the “1940 Act”), requires that the Board of an investment company desiring to offer multiple classes pursuant to said Rule adopt a plan setting forth the separate arrangement and expense allocation of each class, and any related conversion features or exchange privileges. The Board, including a majority of the non-interested Board members, of The Dreyfus Third Century Fund, Inc. (the “Fund”), which desires to offer multiple classes, has determined that the following plan is in the best interests of each class individually and the Fund as a whole: 1.
